Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not “acquisition unit”, “still image analysis unit”, “motion analysis unit”, “associating unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordonnier et al. (US 2011/0150420 A1; hereafter: Cordonnier)
Regarding Claim 1, Cordonnier teaches: a filing device (Figure 1) comprising: an acquisition unit (Figure 1: element 112 and 110) that acquires at least one still image and at least one motion image (Para 180: “the particular embodiment described herein envisages video sequence acquisition means 112, an endoscope in the example shown, suitable for acquiring video streams”; Para 182: “In the particular embodiment described herein, the time tagging means 110 are suitable for enabling a practitioner to select, or tag, the key times of the acquisitions, such as the start and end times, and the times corresponding to important, or significant, images of the investigation.”); a still image analysis unit (Figure 1: element 116) that analyzes a pixel value of the still image and extracts still image information (Para 184: “the means for generating medical imaging information objects 116 are suitable for generating from a video sequence, at least one medical image data item and a time indication, at least one video object type medical imaging information object and at least one significant object type medical imaging information object”); a motion image analysis unit (Figure 1: element 116) that analyzes a pixel value of the motion image and extract motion image information (Para 184: “the means for generating medical imaging information objects 116 are suitable for generating from a video sequence, at least one medical image data item and a time indication, at least one video object type medical imaging information object and at least one significant object type medical imaging information object”); and an associating unit (Figure 1: element 116) that associates the still image with the motion image by comparing the still image information with the motion image information (Para 53: “One alternative embodiment of the method envisages, in the medical imaging information objects generation step, the generation of at least one third object, referred to as a selection object, comprising a second set of data structured according to said standard comprising an identifier of said video object and, for each of said significant image objects, an identifier of said significant image object and at least one of said corresponding time synchronisation information items.”; Para 54: “In this case, the synchronisation information contained in the selection object may then be used to link a video sequence and the significant images contained therein.”).
Regarding Claim 2, Cordonnier teaches: the filing device according to claim 1, wherein acquisition unit acquires the still image recorded by a first device (Para 182: “In the particular embodiment described herein, the time tagging means 110 are suitable for enabling a practitioner to select, or tag, the key times of the acquisitions, such as the start and end times, and the times corresponding to important, or significant, images of the investigation.”; the fixed/significant images are acquired through a different method and thus a different device than the motion image) and the motion image recorded by a second device different from the first device (Para 180: “the particular embodiment described herein envisages video sequence acquisition means 112, an endoscope in the example shown, suitable for acquiring video streams”).
Regarding Claim 3, Cordonnier teaches: the filing device according to claim 1, wherein the still image information and the motion image information include imaging date and time information (Para 58-75 lists several synchronisation mechanisms, of which, date and time of the acquisition are included; Para 214: “the data for synchronisation between the sequence and fixed image may be different. They may consist of attributes already present in the standard, such as DICOM “AcquisitionDateTime”, “AcquisitionDate”, “ContentDate”, “AcquisitionTime”, “ContentTime” attributes, for example.”)
Regarding Claim 7, Cordonnier teaches: the filing device according to claim 1, wherein the acquisition unit acquires the still image and the motion image that are endoscope images obtained by imaging a patient in an endoscope system (Para 180: “the particular embodiment described herein envisages video sequence acquisition means 112, an endoscope in the example shown, suitable for acquiring video streams”)
Regarding Claim 8, Cordonnier teaches: the filing device according to claim 7, wherein the still image information and the motion image information include information on a scope of the endoscope system (Para 179: “the means 116 receive data from means for generating medical traceability data 114. These means for generating medical traceability data 114 may comprise for example means for reading a barcode, an electronic card or an RFID chip and/or means for entering or selecting data associated with the patient, such as the identify or social security number thereof for example, or data relating to the practitioner and/or the characteristics of the investigation (date and time, location of investigation, type of investigation for example, etc.) and/or devices used (reference serial number, date of most recent device check for example, etc.)”).
Regarding Claim 9, Cordonnier teaches: the filing device according to claim 7, wherein the still image information and the motion image information include information on the patient and an examination (Para 58: “said representative data of the synchronisation reference means may include at least one item of information belonging to the group comprising:”; Para 67: “an identifier of the medical investigation”).
Regarding Claim 10, Cordonnier teaches: the filing device according to claim 7, wherein the still image information and the motion image information include information on a facility where the endoscope images are captured (Para 179: “the means 116 receive data from means for generating medical traceability data 114. These means for generating medical traceability data 114 may comprise for example means for reading a barcode, an electronic card or an RFID chip and/or means for entering or selecting data associated with the patient, such as the identify or social security number thereof for example, or data relating to the practitioner and/or the characteristics of the investigation (date and time, location of investigation, type of investigation for example, etc.) and/or devices used (reference serial number, date of most recent device check for example, etc.)”)
Regarding Claim 11, Cordonnier teaches: a still image analyzing step of analyzing a pixel value of a still image and extracting still image information (Para 184: “the means for generating medical imaging information objects 116 are suitable for generating from a video sequence, at least one medical image data item and a time indication, at least one video object type medical imaging information object and at least one significant object type medical imaging information object”); a motion image analyzing step of analyzing a pixel value of a motion image and extracting motion image information (Para 184: “the means for generating medical imaging information objects 116 are suitable for generating from a video sequence, at least one medical image data item and a time indication, at least one video object type medical imaging information object and at least one significant object type medical imaging information object”); an acquiring step of acquiring at least one still image and at least one motion image (Para 180: “the particular embodiment described herein envisages video sequence acquisition means 112, an endoscope in the example shown, suitable for acquiring video streams”; Para 182: “In the particular embodiment described herein, the time tagging means 110 are suitable for enabling a practitioner to select, or tag, the key times of the acquisitions, such as the start and end times, and the times corresponding to important, or significant, images of the investigation.”); and an associating step of associating the at least one still image with the at least one motion image by comparing the still image with the motion image information (Para 53: “One alternative embodiment of the method envisages, in the medical imaging information objects generation step, the generation of at least one third object, referred to as a selection object, comprising a second set of data structured according to said standard comprising an identifier of said video object and, for each of said significant image objects, an identifier of said significant image object and at least one of said corresponding time synchronisation information items.”; Para 54: “In this case, the synchronisation information contained in the selection object may then be used to link a video sequence and the significant images contained therein.”)
Regarding Claim 12, Claim 12 recites a non-transitory computer readable medium storing instruction that, when executed, performs the method of Claim 11. Therefore, the rejection of Claim 11 is equally applied. (See Para 143)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cordonnier as applied to claims above, and further in view of Shigeta et al. (US 2015/0272429 A1; hereafter: Shigeta).
Regarding Claim 4, Cordonnier teaches: the filing device according to claim 3, but does not explicitly teach wherein the acquisition unit acquires a still image group, which is a group of a plurality of still images stored within a certain period.
In a related art, Shigeta teaches wherein the acquisition unit acquires a still image group, which is a group of a plurality of still images stored within a certain period (Abstract: “The endoscope system includes an image signal acquisition processing unit and an image generation unit that acquire a first still image and a video or a second still image before and after acquisition of the first still image”; the second still image represents a group of image as images before and after the first still image are taken. Shigeta further discloses that the video selects a number of frames/images preceding the first still image) for capturing contextual images around a still image.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordonnier with the above teachings of Shigeta to incorporate the acquisition of a still image group. The motivation in doing so would lie in the capturing of contextual information around a still image for easier and more accurate analysis of the image.
Regarding Claim 5, Cordonnier, in view of Shigeta, teaches: the filing device according to claim 4, wherein the associating unit associates a first motion image with a first still image group imaged when capturing the first motion image (Cordonnier: Para 53: “One alternative embodiment of the method envisages, in the medical imaging information objects generation step, the generation of at least one third object, referred to as a selection object, comprising a second set of data structured according to said standard comprising an identifier of said video object and, for each of said significant image objects, an identifier of said significant image object and at least one of said corresponding time synchronisation information items.”; Cordonnier: Para 54: “In this case, the synchronisation information contained in the selection object may then be used to link a video sequence and the significant images contained therein.”).
Regarding Claim 6, Cordonnier, in view of Shigeta, teaches: the filing device according to claim 5, wherein the still image information includes earliest imaging date and time and latest imaging date and time of the still image group (Cordonnier: Para 214: “the data for synchronisation between the sequence and fixed image may be different. They may consist of attributes already present in the standard, such as DICOM “AcquisitionDateTime”, “AcquisitionDate”, “ContentDate”, “AcquisitionTime”, “ContentTime” attributes, for example.”), the motion image information includes imaging starting date and time and imaging finishing date and time of the motion image (Cordonnier: Para 214: “the data for synchronisation between the sequence and fixed image may be different. They may consist of attributes already present in the standard, such as DICOM “AcquisitionDateTime”, “AcquisitionDate”, “ContentDate”, “AcquisitionTime”, “ContentTime” attributes, for example.”), and in a case where earliest imaging date and time of the first still image group are later than imaging starting date and time of the first motion image and the latest imaging date and time of the first still group are earlier than imaging finishing date and time of the first motion image, the associating unit associates the first motion image with the first still image group (Cordonnier: Para 46: “each significant image object thus contains the time synchronisation information associated with said significant image in respect of said video.”; the implication here is that the time synchronisation information is used to associate the significant image with a specific part of the video sequence, which means that the imaging time and date of the significant image must fall within the imaging time and date of the video.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuda et al. (US 2017/0303767 A1), Lokshin et al. (US 2017/0118539 A1), Mohr et al. (US 2018/0322949 A1), Madden et al. (US 10,867,217 B1), De Mers et al. (US 10,491,778 B2), Jahagirdar et al. (US 10,778,916 B2), Barral et al. (US 10,956,492 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                         

/VU LE/Supervisory Patent Examiner, Art Unit 2668